     Case 5:20-cv-00699-JGB-SP Document 37 Filed 03/16/21 Page 1 of 14 Page ID #:188




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
                                UNITED STATES DISTRICT COURT
12
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                          EASTERN DIVISION
14
      Guillermo Lopez Ruiz,                       Case No. 5:20-cv-00699-JGB (SPx)
15
                  Plaintiff,
16                                                Protective Order
                         v.
17
      United States of America, et al.,
18                                                Honorable Sheri Pym
                  Defendants.
19                                                United States Magistrate Judge
20
21
22
23
24
25
26
27
28
     Case 5:20-cv-00699-JGB-SP Document 37 Filed 03/16/21 Page 2 of 14 Page ID #:189




 1    1.    Overview
 2          1.1.   Purposes and Limitations
 3          Discovery in this action is likely to involve production of confidential, proprietary,
 4    or private information for which special protection from public disclosure and from use
 5    for any purpose other than prosecuting this litigation may be warranted. The Court enters
 6    the following Protective Order to govern the handling of that information during the
 7    pendency of this lawsuit.
 8          The parties acknowledge that this Order does not confer blanket protections on all
 9    disclosures or responses to discovery and that the protection it affords from public
10    disclosure and use extends only to the limited information or items that are entitled to
11    confidential treatment under the applicable legal principles.
12          The parties further acknowledge, as set forth in Section 12.3, below, that this
13    Stipulated Protective Order does not entitle them to file confidential information under
14    seal. Rather, Central District of California Civil Local Rule 79-5 sets forth the
15    procedures that must be followed and the standards that will be applied when a party
16    seeks permission from the court to file material under seal.
17          1.2.   Good Cause Statement
18          This action is likely to involve police records, investigative reports, medical
19    records, and other documents with sensitive personal information for which special
20    protection from public disclosure and from use for any purpose other than prosecution of
21    this action is warranted. Disclosure of the sensitive material in this case could jeopardize
22    law enforcement investigative methods or could infringe on the privacy rights of the
23    individuals involved. Accordingly, to expedite the flow of information, to facilitate the
24    prompt resolution of disputes over confidentiality of discovery materials, to adequately
25    protect information the parties are entitled to keep confidential, to ensure that the parties
26    are permitted reasonable necessary uses of such material in preparation for and in the
27    conduct of trial, to address their handling at the end of the litigation, and serve the ends
28    of justice, a protective order for such information is justified in this matter. It is the intent
                                                     1
     Case 5:20-cv-00699-JGB-SP Document 37 Filed 03/16/21 Page 3 of 14 Page ID #:190




 1    of the parties that information will not be designated as confidential for tactical reasons
 2    and that nothing be so designated without a good faith belief that it has been maintained
 3    in a confidential, non-public manner, and there is good cause why it should not be part of
 4    the public record of this case.
 5    2.    Definitions
 6          2.1.   Action
 7          The case Guillermo Lopez Ruiz v. United States of America, et al., 5:20-CV-
 8    00699-JGB (SPx), filed on April 3, 2020, and currently pending in the United States
 9    District Court for the Central District of California.
10          2.2.   Challenging Party
11          A Party or Non-Party that challenges the designation of information or items
12    under this Order.
13          2.3.   “CONFIDENTIAL” Information or Items
14          Any information or tangible things that qualify for protection under Federal Rule
15    of Civil Procedure 26(c), and as specified above in the Good Cause Statement, regardless
16    of how it is generated, stored or maintained.
17          2.4.   Designating Party
18          A Party or Non-Party that designates information or items that it produces in
19    disclosures or in responses to discovery as “CONFIDENTIAL.”
20          2.5.   Disclosure or Discovery Material
21          All items or information, regardless of the medium or manner in which it is
22    generated, stored, or maintained (including, among other things, testimony, transcripts,
23    and tangible things), that are produced or generated in disclosures or responses to
24    discovery in this matter.
25          2.6.   Expert
26          A person with specialized knowledge or experience in a matter pertinent to the
27    litigation who has been retained by a Party or its counsel to serve as an expert witness or
28    as a consultant in this Action.
                                                    2
     Case 5:20-cv-00699-JGB-SP Document 37 Filed 03/16/21 Page 4 of 14 Page ID #:191




 1          2.7.    Non-Party
 2          Any natural person, partnership, corporation, association, or other legal entity not
 3    named as a Party to this action.
 4          2.8.    Outside Counsel of Record
 5          Attorneys who are retained to represent or advise a party to this Action and have
 6    appeared in this Action on behalf of that party or are affiliated with a law firm which has
 7    appeared on behalf of that party, and includes support staff.
 8          2.9.    Party
 9          Any party to this Action, including all of its officers, directors, employees,
10    consultants, retained experts, and Outside Counsel of Record (and their support staffs).
11          2.10. Producing Party
12          A Party or Non-Party that produces Disclosure or Discovery Material in this
13    Action.
14          2.11. Professional Vendors
15          Persons or entities that provide litigation support services (e.g., photocopying,
16    videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or
17    retrieving data in any form or medium) and their employees and subcontractors.
18          2.12. Protected Material
19          Any Disclosure or Discovery Material that is designated as “CONFIDENTIAL.”
20          2.13. Receiving Party
21          A Party that receives Disclosure or Discovery Material from a Producing Party.
22    3.    Scope
23          The protections conferred by this Stipulation and Order cover not only Protected
24    Material (as defined above), but also (a) any information copied or extracted from
25    Protected Material; (b) all copies, excerpts, summaries, or compilations of Protected
26    Material; and (c) any testimony, conversations, or presentations by Parties or their
27    Counsel that might reveal Protected Material. Any use of Protected Material at trial shall
28
                                                   3
     Case 5:20-cv-00699-JGB-SP Document 37 Filed 03/16/21 Page 5 of 14 Page ID #:192




 1    be governed by the orders of the trial judge. This Order does not govern the use of
 2    Protected Material at trial.
 3    4.    Duration
 4          Even after final disposition of this litigation, the confidentiality obligations
 5    imposed by this Order shall remain in effect until a Designating Party agrees otherwise
 6    in writing or a court order otherwise directs. Final disposition shall be deemed to be the
 7    later of (a) dismissal of all claims and defenses in this Action, with or without prejudice;
 8    and (b) final judgment herein after the completion and exhaustion of all appeals,
 9    rehearings, remands, trials, or reviews of this Action, including the time limits for filing
10    any motions or applications for extension of time pursuant to applicable law.
11    5.    Designating Protected Material
12          5.1.   Exercise of Restraint and Care in Designating Material for Protection
13          Each Party or Non-Party that designates information or items for protection under
14    this Order must take care to limit any such designation to specific material that qualifies
15    under the appropriate standards. The Designating Party must designate for protection
16    only those parts of material, documents, items, or oral or written communications that
17    qualify so that other portions of the material, documents, items, or communications for
18    which protection is not warranted are not swept unjustifiably within the ambit of this
19    Order.
20          Mass, indiscriminate, or routinized designations are prohibited. Designations that
21    are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
22    to unnecessarily encumber the case development process or to impose unnecessary
23    expenses and burdens on other parties) may expose the Designating Party to sanctions.
24          If it comes to a Designating Party’s attention that information or items that it
25    designated for protection do not qualify for protection, that Designating Party must
26    promptly notify all other Parties that it is withdrawing the inapplicable designation.
27          ///
28          ///
                                                    4
     Case 5:20-cv-00699-JGB-SP Document 37 Filed 03/16/21 Page 6 of 14 Page ID #:193




 1          5.2.   Manner and Timing of Designations
 2          Except as otherwise provided in this Order (see, e.g., second paragraph of section
 3    5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery Material
 4    that qualifies for protection under this Order must be clearly so designated before the
 5    material is disclosed or produced. Designation in conformity with this Order requires:
 6          (a)    for information in documentary form (e.g., paper or electronic documents,
 7          but excluding transcripts of depositions or other pretrial or trial proceedings), that
 8          the Producing Party affix at a minimum, the legend “CONFIDENTIAL”
 9          (hereinafter “CONFIDENTIAL legend”), to each page that contains protected
10          material. If only a portion or portions of the material on a page qualifies for
11          protection, the Producing Party also must clearly identify the protected portion(s)
12          (e.g., by making appropriate markings in the margins). A Party or Non-Party that
13          makes original documents available for inspection need not designate them for
14          protection until after the inspecting Party has indicated which documents it would
15          like copied and produced. During the inspection and before the designation, all of
16          the material made available for inspection shall be deemed “CONFIDENTIAL.”
17          After the inspecting Party has identified the documents it wants copied and
18          produced, the Producing Party must determine which documents, or portions
19          thereof, qualify for protection under this Order. Then, before producing the
20          specified documents, the Producing Party must affix the “CONFIDENTIAL
21          legend” to each page that contains Protected Material. If only a portion or portions
22          of the material on a page qualifies for protection, the Producing Party also must
23          clearly identify the protected portion(s) (e.g., by making appropriate markings in
24          the margins).
25          (b)    for testimony given in depositions that the Designating Party identify the
26          Disclosure or Discovery Material on the record, before the close of the deposition
27          all protected testimony.
28
                                                   5
     Case 5:20-cv-00699-JGB-SP Document 37 Filed 03/16/21 Page 7 of 14 Page ID #:194




 1          (c)    for information produced in some form other than documentary and for any
 2          other tangible items, that the Producing Party affix in a prominent place on the
 3          exterior of the container or containers in which the information is stored the
 4          legend “CONFIDENTIAL.” If only a portion or portions of the information
 5          warrants protection, the Producing Party, to the extent practicable, shall identify
 6          the protected portion(s).
 7          5.3.   Inadvertent Failures to Designate
 8          If timely corrected, an inadvertent failure to designate qualified information or
 9    items does not, standing alone, waive the Designating Party’s right to secure protection
10    under this Order for such material. Upon timely correction of a designation, the
11    Receiving Party must make reasonable efforts to assure that the material is treated in
12    accordance with the provisions of this Order.
13    6.    Challenging Confidentiality Designations
14          6.1.   Timing of Challenges
15          Any Party or Non-Party may challenge a designation of confidentiality at any time
16    that is consistent with the Court’s Scheduling Order.
17          6.2.   Meet and Confer
18          The Challenging Party shall initiate the dispute resolution process under Central
19    District Local Rule 37.1 et seq.
20          6.3.   Burden of Persuasion
21          The burden of persuasion in any such challenge proceeding shall be on the
22    Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
23    to harass or impose unnecessary expenses and burdens on other parties) may expose the
24    Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
25    the confidentiality designation, all parties shall continue to afford the material in
26    question the level of protection to which it is entitled under the Producing Party’s
27    designation until the Court rules on the challenge.
28
                                                    6
     Case 5:20-cv-00699-JGB-SP Document 37 Filed 03/16/21 Page 8 of 14 Page ID #:195




 1    7.    Access to and Use of Protected Material
 2          7.1.   Basic Principles
 3          A Receiving Party may use Protected Material that is disclosed or produced by
 4    another Party or by a Non-Party in connection with this Action only for prosecuting,
 5    defending, or attempting to settle this Action. Such Protected Material may be disclosed
 6    only to the categories of persons and under the conditions described in this Order. When
 7    the Action has been terminated, a Receiving Party must comply with the provisions of
 8    Section 13 below.
 9          Protected Material must be stored and maintained by a Receiving Party at a
10    location and in a secure manner that ensures that access is limited to the persons
11    authorized under this Order.
12          7.2.   Disclosure of “CONFIDENTIAL” Information or Items
13          Unless otherwise ordered by the court or permitted in writing by the Designating
14    Party, a Receiving Party may disclose any information or item designated
15    “CONFIDENTIAL” only to:
16          (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well as
17          employees of said Outside Counsel of Record to whom it is reasonably necessary
18          to disclose the information for this Action;
19          (b)    the officers, directors, and employees (including House Counsel) of the
20          Receiving Party to whom disclosure is reasonably necessary for this Action;
21          (c)    Experts (as defined in this Order) of the Receiving Party to whom
22          disclosure is reasonably necessary for this Action and who have signed the
23          “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24          (d)    the court and its personnel;
25          (e)    court reporters and their staff;
26          (f)    professional jury or trial consultants, mock jurors, and Professional Vendors
27          to whom disclosure is reasonably necessary for this Action and who have signed
28          the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                      7
     Case 5:20-cv-00699-JGB-SP Document 37 Filed 03/16/21 Page 9 of 14 Page ID #:196




 1          (g)   the author or recipient of a document containing the information or a
 2          custodian or other person who otherwise possessed or knew the information;
 3          (h)   during their depositions, witnesses ,and attorneys for witnesses, in the
 4          Action to whom disclosure is reasonably necessary provided: (1) the deposing
 5          party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
 6          they will not be permitted to keep any confidential information unless they sign
 7          the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 8          agreed by the Designating Party or ordered by the court. Pages of transcribed
 9          deposition testimony or exhibits to depositions that reveal Protected Material may
10          be separately bound by the court reporter and may not be disclosed to anyone
11          except as permitted under this Stipulated Protective Order; and
12          (i)   any mediator or settlement officer, and their supporting personnel, mutually
13          agreed on by any of the parties engaged in settlement discussions.
14    8.    Protected Material Subpoenaed or Ordered Produced in Other Litigation
15          If a Party is served with a subpoena or a court order issued in other litigation that
16    compels disclosure of any information or items designated in this Action as
17    “CONFIDENTIAL,” that Party must:
18          (a)   promptly notify in writing the Designating Party. Such notification shall
19          include a copy of the subpoena or court order;
20          (b)   promptly notify in writing the party who caused the subpoena or order to
21          issue in the other litigation that some or all of the material covered by the
22          subpoena or order is subject to this Protective Order. Such notification shall
23          include a copy of this Stipulated Protective Order; and
24          (c)   cooperate with respect to all reasonable procedures sought to be pursued by
25          the Designating Party whose Protected Material may be affected.
26          If the Designating Party timely seeks a protective order, the Party served with the
27          subpoena or court order shall not produce any information designated in this
28          action as “CONFIDENTIAL” before a determination by the court from which the
                                                   8
     Case 5:20-cv-00699-JGB-SP Document 37 Filed 03/16/21 Page 10 of 14 Page ID #:197




 1          subpoena or order issued, unless the Party has obtained the Designating Party’s
 2          permission. The Designating Party shall bear the burden and expense of seeking
 3          protection in that court of its confidential material and nothing in these provisions
 4          should be construed as authorizing or encouraging a Receiving Party in this
 5          Action to disobey a lawful directive from another court.
 6     9.   A Non-Party’s Protected Material Sought to be Produced in this Litigation
 7          (a)   The terms of this Order are applicable to information produced by a Non-
 8          Party in this Action and designated as “CONFIDENTIAL.” Such information
 9          produced by Non-Parties in connection with this litigation is protected by the
10          remedies and relief provided by this Order. Nothing in these provisions should be
11          construed as prohibiting a Non-Party from seeking additional protections.
12          (b)   In the event that a Party is required, by a valid discovery request, to produce
13          a Non-Party’s confidential information in its possession, and the Party is subject to
14          an agreement with the Non-Party not to produce the Non-Party’s confidential
15          information, then the Party shall:
16                (1)    promptly notify in writing the Requesting Party and the Non-Party
17                that some or all of the information requested is subject to a confidentiality
18                agreement with a Non-Party;
19                (2)    promptly provide the Non-Party with a copy of the Stipulated
20                Protective Order in this Action, the relevant discovery request(s), and a
21                reasonably specific description of the information requested; and
22                (3)    make the information requested available for inspection by the Non-
23                Party, if requested.
24          (c)   If the Non-Party fails to seek a protective order from this court within 14
25          days of receiving the notice and accompanying information, the Receiving Party
26          may produce the Non-Party’s confidential information responsive to the discovery
27          request. If the Non-Party timely seeks a protective order, the Receiving Party shall
28          not produce any information in its possession or control that is subject to the
                                                   9
     Case 5:20-cv-00699-JGB-SP Document 37 Filed 03/16/21 Page 11 of 14 Page ID #:198




 1           confidentiality agreement with the Non-Party before a determination by the court.
 2           Absent a court order to the contrary, the Non-Party shall bear the burden and
 3           expense of seeking protection in this court of its Protected Material.
 4     10.   Unauthorized Disclosure of Protected Material
 5           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 6     Protected Material to any person or in any circumstance not authorized under this
 7     Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
 8     the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 9     all unauthorized copies of the Protected Material, (c) inform the person or persons to
10     whom unauthorized disclosures were made of all the terms of this Order, and (d) request
11     such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
12     that is attached hereto as Exhibit A.
13     11.   Inadvertent Production of Privileged or Otherwise Protected Material
14           When a Producing Party gives notice to Receiving Parties that certain
15     inadvertently produced material is subject to a claim of privilege or other protection, the
16     obligations of the Receiving Parties are those set forth in Federal Rule of Civil
17     Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure may
18     be established in an e-discovery order that provides for production without prior
19     privilege review. Pursuant to Federal Rules of Evidence 502(d) and (e), insofar as the
20     parties reach an agreement on the effect of disclosure of a communication or information
21     covered by the attorney-client privilege or work product protection, the parties may
22     incorporate their agreement in the stipulated protective order submitted to the court.
23           ///
24           ///
25           ///
26           ///
27           ///
28           ///
                                                    10
     Case 5:20-cv-00699-JGB-SP Document 37 Filed 03/16/21 Page 12 of 14 Page ID #:199




 1     12.      Miscellaneous
 2              12.1. Right to Further Relief
 3              Nothing in this Order abridges the right of any person to seek its modification by
 4     the Court in the future.
 5              12.2. Right to Assert Other Objections
 6              By stipulating to the entry of this Protective Order no Party waives any right it
 7     otherwise would have to object to disclosing or producing any information or item on
 8     any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives
 9     any right to object on any ground to use in evidence of any of the material covered by
10     this Protective Order.
11              12.3. Filing Protected Material
12              A Party that seeks to file under seal any Protected Material must comply with
13     Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to a
14     court order authorizing the sealing of the specific Protected Material at issue. If a Party's
15     request to file Protected Material under seal is denied by the court, then the Receiving
16     Party may file the information in the public record unless otherwise instructed by the
17     court.
18     13.      Final Disposition
19              After the final disposition of this Action, as defined in Section 4, within 60 days of
20     a written request by the Designating Party, each Receiving Party must return all
21     Protected Material to the Producing Party or destroy such material. As used in this
22     subdivision, “all Protected Material” includes all copies, abstracts, compilations,
23     summaries, and any other format reproducing or capturing any of the Protected Material.
24     Whether the Protected Material is returned or destroyed, the Receiving Party must
25     submit a written certification to the Producing Party (and, if not the same person or
26     entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category,
27     where appropriate) all the Protected Material that was returned or destroyed and
28     (2) affirms that the Receiving Party has not retained any copies, abstracts, compilations,
                                                      11
     Case 5:20-cv-00699-JGB-SP Document 37 Filed 03/16/21 Page 13 of 14 Page ID #:200




 1     summaries or any other format reproducing or capturing any of the Protected Material.
 2     Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
 3     pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
 4     correspondence, deposition and trial exhibits, expert reports, attorney work product, and
 5     consultant and expert work product, even if such materials contain Protected Material.
 6     Any such archival copies that contain or constitute Protected Material remain subject to
 7     this Protective Order as set forth in Section.
 8     14.   Violations of Order
 9           Any violation of this Order may be punished by any and all appropriate measures
10     including, without limitation, contempt proceedings and/or monetary sanctions.
11
12
13
        Dated: March 16, 2021
14                                                Honorable Sheri Pym
15                                                United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    12
     Case 5:20-cv-00699-JGB-SP Document 37 Filed 03/16/21 Page 14 of 14 Page ID #:201




 1                                             Exhibit A
 2                         Acknowledgment and Agreement to be Bound
 3
 4           I, _________________________________________ [print or type full name], of
 5     __________________________________________ [print or type full address], declare
 6     under penalty of perjury that I have read in its entirety and understand the Stipulated
 7     Protective Order that was issued by the United States District Court for the Central
 8     District of California on ______________ [date] in the case of Guillermo Lopez Ruiz v.
 9     United States of America, et al., 5:20-CV-00699-JGB (SPx). I agree to comply with and
10     to be bound by all the terms of this Stipulated Protective Order and I understand and
11     acknowledge that failure to so comply could expose me to sanctions and punishment in
12     the nature of contempt. I solemnly promise that I will not disclose in any manner any
13     information or item that is subject to this Stipulated Protective Order to any person or
14     entity except in strict compliance with the provisions of this Order.
15           I further agree to submit to the jurisdiction of the United States District Court for
16     the Central District of California for the purpose of enforcing the terms of this Stipulated
17     Protective Order, even if such enforcement proceedings occur after termination of this
18     action. I hereby appoint ______________________________ [print or type full name]
19     of __________________________________________________ [print or type full
20     address and telephone number] as my California agent for service of process in
21     connection with this action or any proceedings related to enforcement of this Stipulated
22     Protective Order.
23
24     Date: _____________________________________
25     City and State where sworn and signed: _____________________________________
26     Printed name: _____________________________________
27     Signature: _____________________________________
28
                                                   13
